 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July 1,
2015, between Intellect Neurosciences, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designation (as defined
herein), and (b) the following terms have the meanings set forth in this Section
1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware for
the Series G Preferred Stock, in the form of Exhibit A attached hereto.

 

“Closing” means the Closing of the purchase and sale of the Securities pursuant
to Section 2.1, or, as the case may be, a Subsequent Closing pursuant to Section
2.4.

 

“Closing Date” means each of the Closing Date and Subsequent Closing Date (if
any) and is the Trading Day on which all of the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Purchasers’ obligations to pay the Subscription Amount at
such Closing and (ii) the Company’s obligations to deliver the Securities to be
issued and sold at such Closing, in each case, have been satisfied or waived,
but in no event later than the third Trading Day following the date hereof.

 

1

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means, Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd
Floor, New York, NY 10006, Attn: Harvey Kesner, Esq., facsimile: (212) 930-9725.

 

“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, or (b) all
of the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions and Company counsel has delivered to the Transfer
Agent and holders a standing written unqualified opinion that resales may then
be made by such holders of the Registrable Securities pursuant to such exemption
which opinion shall be in form and substance reasonably acceptable to such
holders.

 

“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.13.

 

“Escrow Agreement” means the escrow agreement to be employed in connection with
the sale of the Securities, a copy of which is annexed hereto as Exhibit E.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchanged Series D Preferred Stock” shall have the meaning ascribed to such
term in Section 2.1.

 

2

 

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, employees, or directors of the Company prior to and after the
Closing Date in the amounts and on the terms set forth on Schedule 4.13, (b)
securities upon the exercise or exchange of or conversion of any Securities
issued hereunder, including shares paid as dividends on the Preferred Stock
pursuant to Section 3(a) of the Certificate of Designation (subject to
adjustment for forward and reverse stock splits and the like that occur after
the date hereof) and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities and any term thereof have not,
except as contemplated in the Transaction Documents, been amended since the date
of this Agreement to increase the number of such securities or to decrease the
issue price, exercise price, exchange price or conversion price of such
securities and which securities and the principal terms thereof are set forth on
Schedule 3.1(g), and described in the SEC Reports filed not later than ten (10)
days before the Closing Date, (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall be intended to provide to the Company
substantial additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, and (d) securities issued or issuable
pursuant to this Agreement, the Certificate of Designation or the Warrants,
including, without limitation, Section 4.17, or upon exercise or conversion of
any such securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(mm).

 

“FDA Product” shall have the meaning ascribed to such term in Section 3.1(mm).

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(mm).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“G&M” shall mean Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, Fax: 212-697-3575.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.17(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

3

 

 

“Preferred Stock” means the shares of the Company’s Series G Convertible
Preferred Stock issued or issuable hereunder having the rights, preferences and
privileges set forth in the Certificate of Designation of the Series G Preferred
Stock in the form of Exhibit A hereto.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.17.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Pro-Rata Portion” shall have the meaning ascribed to such term in Section 4.17.

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Put” shall have the meaning ascribed to such term in Section 2.4.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all shares of
Preferred Stock, ignoring any conversion or exercise limits set forth therein,
and assuming that any previously unconverted shares of Preferred Stock will be
held until the third anniversary of the Closing Date, and the number of shares
of Common Stock required to be reserved for each Purchaser as set forth on
Schedule 4.11(a).

 

“ “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Preferred Stock, the Warrants, and the Underlying Shares
issuable to Purchasers in connection with the Transaction Documents and upon the
exercise of the Put.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series B Preferred Stock” means the shares of the Company’s Series B
Convertible Preferred Stock issued on various dates between February 8, 2006 and
October 9, 2006.

 

4

 

 

“Series G Preferred Stock” means the shares of the Company’s Series G
Convertible Preferred Stock issued or issuable hereunder having the rights,
preferences and privileges set forth in the Certificate of Designation, in the
form of Exhibit A hereto.

 

“Series H Preferred Stock” means the shares of the Company’s Series H
Convertible Preferred Stock issued or issuable hereunder having the rights,
preferences and privileges set forth in the Certificate of Designation of the
Series H Preferred Stock, in the form of Exhibit B hereto.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 

“Stated Value” means $1,000 per share of Preferred Stock.

 

“Stock Option Plan” means the Stock Option Plan of the Company in effect as the
date of this Agreement, the principal terms of which have been disclosed in the
SEC Reports.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Preferred Stock and Warrants purchased hereunder as specified below
such Purchaser’s name on the signature page of this Agreement and next to the
heading “Subscription Amount,” in United States dollars and in immediately
available funds, including but not limited to Exchanged Series D Preferred
Stock, if any.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the
OTC-Pink Sheets (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, Certificates of Designations, the
Warrants, the Escrow Agreement, all exhibits and schedules thereto and hereto
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, with
offices located at 6201 15th Avenue, Brooklyn, NY 11219, and any successor
transfer agent of the Company.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock and upon exercise of the
Warrants and issued and issuable in lieu of the cash payment of dividends on the
Preferred Stock in accordance with the terms of the Certificate of Designation.

 

5

 

 

“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.13.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTCQB is not a Trading Market, the volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
OTCQB, (c) if the Common Stock is not then listed or quoted for trading on the
OTCQB and if prices for the Common Stock are then reported on the OTCQX, OTCQB
or OTC Pink Marketplace maintained by the OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
volume weighted average price of the Common Stock on the first such facility (or
a similar organization or agency succeeding to its functions of reporting
prices), or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, in the
form of Exhibit C attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1           Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, an aggregate
of not less than 250 shares of Preferred Stock and up to 5,000 shares of
Preferred Stock with an aggregate Stated Value for each Purchaser equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser, and Warrants as determined pursuant to Section
2.2(a) (such purchase and sale being the “Closing”). Each Purchaser shall
deliver to the Company such Purchaser’s Subscription Amount, and the Company
shall deliver to each Purchaser its respective shares of Preferred Stock and
Warrants, as determined pursuant to Section 2.2(a), and the Company and each
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of G&M or such
other location as the parties shall mutually agree. Notwithstanding anything
herein to the contrary, the initial Closing Date shall occur on or before July
15, 2015 (“Termination Date”). If a Closing is not held on or before the
Termination Date, the Company shall cause all subscription documents and funds
to be returned, without interest or deduction to each prospective Purchaser.
Each Purchaser who purchases Preferred Stock and Warrants for a cash purchase
price of not less than $250,000 shall be entitled to purchase additional
Preferred Stock in exchange for the surrender of previously issued shares of
Series D Convertible Preferred Stock (“Exchanged Series D Preferred Stock”) or
previously issued shares of Series C Preferred Stock “Exchanged Series C
Preferred Stock”. (The Exchanged Series C Preferred Stock and the Exchanged
Series D Preferred Stock shall be collectively referred to as the “Exchanged
Preferred Stock”). The Stated Value, including accrued dividends of each share
of Exchanged Preferred Stock will be treated as the cash value of such share for
purposes of determining the number of Preferred Shares to be issued to such
Purchaser in connection with such exchange.

 

6

 

 

2.2           Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)          this Agreement duly executed by the Company;

 

(ii)         a legal opinion of Company Counsel, substantially in the form of
Exhibit D attached hereto;

 

(iii)        a legal opinion of Company Counsel opining that the holding period
of the Series F Convertible Preferred Stock and Warrants issued on July 25, 2014
remains unchanged;

 

(iv)        a certificate evidencing a number of shares of Preferred Stock equal
to such Purchaser’s Subscription Amount divided by the Stated Value, registered
in the name of such Purchaser, and evidence of the filing and acceptance of the
Certificate of Designation from the Secretary of State of Delaware;

 

(v)         a Warrant registered in the name of such Purchaser to purchase up to
a number of shares of Common Stock equal to 200% of such Purchaser’s
Subscription Amount divided by the Conversion Price, with an exercise price
equal to $0.10 per share, subject to adjustment as provided therein;

 

(vi)        the Escrow Agreement duly executed by the Company;

 

(vii)       consent from the “Series F Preferred Majority”, as defined in the
Certificate of Designation of the Series F Convertible Preferred Stock, to
further amend the Certificate of Designation to reflect the terms set forth in
the form annexed hereto as Exhibit F. A copy of the filed amendment containing
the aforedescribed changes to the Certificate of Designation approved by the
Series F Preferred Majority, will be provided on the Closing Date; and

 

(viii)      a certificate evidencing a number of Series H Preferred Stock
registered in the name of such Purchaser in an amount to be calculated as
follows: the stated value including accrued dividends, of each Share of
Exchanged Preferred Stock will be treated as the cash value of such share for
purposes of determining the number of Series H Preferred Stock to be issued to
the Purchaser.

 

(b)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

 

7

 

 

(i)          this Agreement duly executed by such Purchaser;

 

(ii)         Exchanged Preferred Stock if any;

 

(iii)        Surrendered Series B Preferred Stock, if any;

 

(iv)        such Purchaser’s Subscription Amount by wire transfer or as
otherwise permitted under the Escrow Agreement, to the Escrow Agent; and

 

(v)         the Escrow Agreement duly executed by such Purchaser.

 

2.3           Closing Conditions.

 

(a)          The obligations of the Company hereunder to effect the Closing are
subject to the following conditions being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein) on
the Closing Date of the representations and warranties of the Purchasers
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed;

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement; and

 

(iv)         a certificate from the Company’s Chief Executive Officer certifying
that all of the conditions to closing to be complied with by and on behalf of
the Company have been satisfied.

 

(b)          The respective obligations of a Purchaser hereunder to effect the
Closing unless waived by such Purchaser, are subject to the following conditions
being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein) on
the Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

(iii)        the Escrow Agent shall have received executed signature pages to
this Agreement with an aggregate Subscription Amount of at least $750,000 prior
to the Closing;

 

(iv)        the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;

 

(v)         there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

8

 

 

(vi)        from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.

 

2.4           Subsequent Closings. In the event that the maximum offered amount
of up to $5,000,000 of Stated Value of Preferred Stock and Warrants are not sold
and paid for at the Initial Closing, subsequent Closings may be held on the same
terms and conditions as the Initial Closing through October 31, 2015 (each a
“Subsequent Closing”). The closing date for each Subsequent Closing will be the
date funds are sent to the Company.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. Except as set forth
in the SEC Reports or the Disclosure Schedules, which Disclosure Schedules shall
be deemed a part hereof and shall qualify any representation made herein only to
the extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:

 

(a)          Subsidiaries. All of the direct and indirect subsidiaries of the
Company and the Company’s ownership interests therein are set forth on Schedule
3.1(a). The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries at a given time relevant to any component of this Agreement, then
such reference shall not be applicable.

 

(b)          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted, except that the Company’s Israeli subsidiary, Intellect Neurosciences
(Israel) Ltd. Which is currently inactive and conducts no operations. Neither
the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

9

 

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders and creditors in connection herewith including the
Required Approvals except those filings to be made with the Commission and State
agencies after the Closing Date. This Agreement and each other Transaction
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable law and principles of public policy.

 

(d)          No Conflicts. Assuming that the consent referenced in Section
2.2(a)(viii) have been obtained, the execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents, the issuance and
sale of the Securities and the consummation by it of the transactions
contemplated hereby and thereby to which it is a party do not and will not as of
the date of this Agreement and as of each Closing Date: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of clause (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.6 of this Agreement,
(ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Preferred Stock and Warrant Shares and the listing of
the Underlying Shares for trading thereon in the time and manner required
thereby, (iii) the filing of a Form D with the Commission and such filings as
are required to be made under applicable state securities laws, and (iv) the
consent described in Section 2.2(a)(viii) of this Agreement (collectively, the
“Required Approvals”). As of the Closing and at all times thereafter so long as
Preferred Stock is outstanding, the Company will have obtained all consents,
waivers and approvals required by the Company so as not to be in default of any
obligation owed to any holder of Common Stock, Common Stock Equivalents or debt
of the Company, whether pursuant to the Company’s articles of incorporation or
any other agreement, including but not limited to obligations or requirements
relating to the reservation of shares, restrictions against or limiting the
issuance of Common Stock, Common Stock Equivalents, or debt or any of the
transactions described in or obligations of the Company under the Transaction
Documents.

 

10

 

 

(f)          Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(g)          Capitalization. The capitalization of the Company is as set forth
in Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Stock Option Plans, the
issuance of shares of Common Stock to employees pursuant to the Stock Option
Plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act described on Schedule 3.1(g). No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed on Schedule 3.1(g), there are no outstanding options,
employee or incentive stock option plans, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. Except as set forth on Schedule
3.1(g), the issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

(h)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

11

 

 

(i)          Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to the
existing Stock Option Plans. The Company does not have pending before the
Commission any request for confidential treatment of information. Except for the
issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least two Trading Days prior to the date that this representation is made.

 

(j)          Litigation. Except as described in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty which is presently
required to be disclosed pursuant to any relevant law, rule or regulation
including the Securities Act and Exchange Act and which if disclosed presently
or in the future could reasonably be expected to result in a Material Adverse
Effect. Except as disclosed on Schedule 3.1(j), there has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company which is presently required to be disclosed
pursuant to any relevant law, rule or regulation including the Securities Act
and Exchange Act and which if disclosed presently or in the future could
reasonably be expected to result in a Material Adverse Effect. The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

12

 

 

(k)          Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(l)          Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(m)          Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n)          Title to Assets. Except as set forth in the SEC Reports, the
Company and the Subsidiaries have good and marketable title in fee simple to all
real property (if any) owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all Liens, except for (i)
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 

(o)          Intellectual Property.

 

(i)          The term “Intellectual Property Rights” includes:

 

13

 

 

1.          the name of the Company and each Subsidiary, all fictional business
names, trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');

 

2.          all patents, patent applications, and inventions and discoveries
that may be patentable of the Company and each Subsidiary (collectively,
“Patents'');

 

3.          all copyrights in both unpublished works and published works of the
Company and each Subsidiary (collectively, “Copyrights”);

 

4.          all rights in mask works of the Company and each Subsidiary
(collectively, “Rights in Mask Works''); and

 

5.          all know-how, trade secrets, confidential information, customer
lists, software, technical information, data, process technology, plans,
drawings, and blue prints (collectively, “Trade Secrets''); owned, used, or
licensed by the Company and each Subsidiary as licensee or licensor

 

(ii)         Agreements. Except as disclosed in the Reports, there are no
outstanding and, to Company’s knowledge, no threatened disputes or disagreements
with respect to any agreements relating to any Intellectual Property Rights to
which the Company is a party or by which the Company is bound.

 

(iii)        Know-How Necessary for the Business. The Intellectual Property
Rights are all those necessary for the operation of the Company’s businesses as
it is currently conducted. The Company is the owner of all right, title, and
interest in and to each of the Intellectual Property Rights, free and clear of
all liens, security interests, charges, encumbrances, equities, and other
adverse claims, and has the right to use all of the Intellectual Property
Rights. To the Company’s knowledge, no employee of the Company has entered into
any contract that restricts or limits in any way the scope or type of work in
which the employee may be engaged or requires the employee to transfer, assign,
or disclose information concerning his work to anyone other than of the Company.

 

(iv)        Patents. The Company is the owner of all right, title and interest
in and to each of the Patents, free and clear of all Liens and other adverse
claims. All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination, and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition proceeding. To the Company’s knowledge
except as disclosed in the SEC Reports: (1) there is no potentially interfering
patent or patent application of any third party, and (2) no Patent is infringed
or has been challenged or threatened in any way. To the Company’s knowledge,
none of the products manufactured and sold, nor any process or know-how used, by
the Company infringes or is alleged to infringe any patent or other proprietary
right of any other Person.

 

14

 

 

(v)         Trademarks. The Company is the owner of all right, title, and
interest in and to each of the Marks, free and clear of all Liens and other
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date. Except as set forth in Schedule 3.1(o), no
Mark has been or is now involved in any opposition, invalidation, or
cancellation and, to the Company’s knowledge, no such action is threatened with
respect to any of the Marks. To the Company’s knowledge: (1) there is no
potentially interfering trademark or trademark application of any third party,
and (2) no Mark is infringed or has been challenged or threatened in any way. To
the Company’s knowledge, none of the Marks used by the Company infringes or is
alleged to infringe any trade name, trademark, or service mark of any third
party.

 

(vi)        Copyrights. The Company is the owner of all right, title, and
interest in and to each of the Copyrights, free and clear of all Liens and other
adverse claims. All the Copyrights have been registered and are currently in
compliance with formal requirements, are valid and enforceable, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
days after the date of the Closing. To the Company’s knowledge, no Copyright is
infringed or has been challenged or threatened in any way. To the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party. All works encompassed by the Copyrights have
been marked with the proper copyright notice.

 

(vii)       Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other the
Company) or to the detriment of the Company. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

 

(p)          Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(q)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports or as disclosed on Schedule 3.1(q), none of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $100,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company except as disclosed
on Schedule 3.1(g).

 

15

 

 

(r)          Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(s)          Certain Fees. No brokerage, finder’s fees, commissions or due
diligence fees are or will be payable by the Company or any Subsidiary to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any such fees or with respect to any claims made by or on behalf of any
Persons for fees of a type contemplated in this Section 3.1(s) that may be due
in connection with the transactions contemplated by the Transaction Documents.

 

(t)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(u)          Registration Rights. No Person, other than the Purchasers, has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary except as
set forth on Schedule 3.1(u).

 

(v)         Reporting Company/Shell Company. The Company is a publicly-held
company subject to reporting obligations pursuant to Sections 12(g), 13 or 15(d)
of the Exchange Act. Pursuant to the provisions of the Exchange Act, the Company
has timely filed all reports and other materials required to be filed by the
Company thereunder with the SEC during the preceding twelve months. As of the
Closing Date, the Company is not a “shell company” but is a “former shell
company” as those terms are employed in Rule 144 under the Securities Act. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be in compliance with all such listing and maintenance
requirements.

16

 

 

(w)          Application of Takeover Protections. The Company and the Board of
Directors will have taken as of the Closing Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.

 

(x)          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, when taken together as a whole, are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth herein.

 

(y)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated. None of the transactions or actions described
in the Transaction Documents nor any agreement or document to be delivered in
connection with the Transaction Documents will result in the reset,
recalculation, modification, cancellation, extension or redetermination of any
holding period calculated under or in connection with Rule 144 under the
Securities Act of any security, Common Stock, or Common Stock Equivalent held by
or to be issued to any Purchaser.

 

17

 

 

(z)          Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, and the Company’s own good faith estimate of the
fair market value of its assets, including its intellectual property, after
giving effect to the receipt by the Company of the proceeds from the sale of the
Securities hereunder: (i) the fair saleable value of the Company’s assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. In making the good faith estimate above, the Company has
not received any independent valuation of its intellectual property. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. The SEC Reports set forth as of May 12,
2015, all outstanding liens secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments. For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $100,000 other than (i) trade
accounts payable incurred by the Company and its Subsidiaries in the ordinary
course of business or (ii) debt financing from a licensed United States bank
regularly engaged in such lending activity which may include the issuance of a
nominal amount of warrants or options exercisable at or above the Conversion
Price which would then be in effect, and (y) all guaranties, endorsements and
other contingent obligations in respect of indebtedness of others, whether or
not the same are or should be reflected in the Company’s balance sheet (or the
notes thereto), except guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, but excluding trade accounts payable incurred by the Company and its
Subsidiaries in the ordinary course of business; and (z) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 

(aa)         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(bb)         Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.

 

(cc)         Accountants and Lawyers. The Company’s accounting firm is set forth
on Schedule 3.1(cc) of the Disclosure Schedules. To the knowledge and belief of
the Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending June 30, 2015. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants and lawyers formerly or presently employed by
the Company and the Company is current with respect to any fees owed to its
accountants and lawyers which could affect the Company’s ability to perform any
of its obligations under any of the Transaction Documents.

 

18

 

 

(dd)         Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(ee)         Acknowledgment Regarding Purchaser’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.16 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents, provided that such activities do not breach the
Investors’ representations made in Section 3.2 of this Agreement.

 

(ff)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(gg)         Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

(hh)         Stock Option Plans. Each stock option granted by the Company under
the Stock Option Plan was granted (i) in accordance with the terms of the Stock
Option Plan and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under the Stock
Option Plan has been backdated. The Company has not knowingly granted, and there
is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.

 

19

 

 

(ii)         Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

(jj)         Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(kk)         No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

(ll)           Listing and Maintenance Requirements. The Common Stock is quoted
on the OTC Pink Sheets under the symbol ILNS.PK. Except as disclosed in Schedule
3.1(ll), the Company has not, in the twenty-four (24) months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.

 

(mm)         FDA.  Except as set forth on Schedule 3.1(mm), as to each product
subject to the jurisdiction of the U.S. Food and Drug Administration (“FDA”)
under the Federal Food, Drug and Cosmetic Act, as amended, and the regulations
thereunder (“FDCA”) that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed by the Company or any of its Subsidiaries
(each such product, a “FDA Product”), such FDA Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
compliance with all applicable requirements under FDCA and similar laws,
rules and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect.  There is no pending, completed or, to the Company’s knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any FDA Product, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any FDA Product, (iii) imposes a clinical hold on any clinical investigation by
the Company or any of its Subsidiaries, (iv) enjoins production at any facility
of the Company or any of its Subsidiaries, (v) enters or proposes to enter into
a consent decree of permanent injunction with the Company or any of its
Subsidiaries, or (vi) otherwise alleges any violation of any laws, rules or
regulations by the Company or any of its Subsidiaries, and which, either
individually or in the aggregate, would have a Material Adverse Effect.   Except
as set forth on Schedule 3.1(mm), the properties, business and operations of the
Company have been and are being conducted in accordance with all applicable
laws, rules and regulations of the FDA, except for any such non-compliance that
would not reasonably be expected to have a Material Adverse Effect.  The Company
has not been informed by the FDA that the FDA will prohibit the marketing, sale,
license or use in the United States of any product proposed to be developed,
produced or marketed by the Company nor has the FDA expressed any concern as to
approving or clearing for marketing any product being developed or proposed to
be developed by the Company.

 

20

 

 

(nn)         Survival. The foregoing representations and warranties shall
survive the Closing Date.

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) to the extent the indemnification
provisions contained in this Agreement may be limited by applicable law and
principles of public policy.

 

(b)          Understandings or Arrangements. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any shares of Preferred Stock it will be
either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act. Such Purchaser has the authority and is duly and legally
qualified to purchase and own the Securities. Such Purchaser is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. Such Purchaser has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit F (the “Investor Questionnaire”). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding such Purchaser is true and complete in all respects.
Except as disclosed in the Investor Questionnaire, such Purchaser has had no
position, office or other material relationship within the past three years with
the Company or Persons (as defined below) known to such Purchaser to be
affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an “associated person” (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).

 

21

 

 

(d)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(e)          Information on Company. Such Purchaser has been furnished with or
has had access to the EDGAR Website of the Commission to the Company’s filings
made with the Commission during the period from the date that is two years
preceding the date hereof through the tenth business day preceding the Closing
Date in which such Purchaser purchases Securities hereunder (hereinafter
referred to collectively as the “SEC Reports”).  Purchasers are not deemed to
have any knowledge of any information not included in the Reports unless such
information is delivered in the manner described in the next sentence.  In
addition, such Purchaser may have received in writing from the Company such
other information concerning its operations, financial condition and other
matters as such Purchaser has requested, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”). Such Purchaser believes that it has received all the information
such Purchaser considers necessary or appropriate for deciding whether to
purchase the Securities and considered all factors such Purchaser deems material
in deciding on the advisability of investing in the Securities.  Such Purchaser
was afforded (i) the opportunity to ask such questions as such Purchaser deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Purchaser to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.

 

(f)          Compliance with Securities Act; Reliance on Exemptions. Such
Purchaser understands and agrees that the Securities have not been registered
under the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act,
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. Such Purchaser understands and agrees
that the Securities are being offered and sold to such Purchaser in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and regulations and that the Company is relying in
part upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.

 

(g)          Communication of Offer. Such Purchaser is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.

 

22

 

 

(h)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(i)          No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

 

(j)          Survival. The foregoing representations and warranties shall
survive the Closing Date.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1           Transfer Restrictions.

 

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company at the Company’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement.

 

(b)          The Purchasers agree to the imprinting, so long as it is required
by this Section 4.1, of a legend on any of the Securities in the following form:

 

23

 

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledge or secure Securities to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to registration pursuant to
a registration rights agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.

 

(c)          Certificates evidencing the Underlying Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (ii) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Company shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any shares of
Preferred Stock are converted or any portion of a Warrant is exercised at a time
when there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares are to be sold under Rule 144 or
if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends or in the event of a sale of such underlying securities at a time
when the Company is in compliance with its current public information
requirements, counsel shall issue an opinion that the Purchaser may sell the
underlying shares under Rule 144. The Company agrees that following such time as
such legend is no longer required under this Section 4.1(c), it will, no later
than five Trading Days following the delivery by a Purchaser to the Company or
the Transfer Agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend (such fifth Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends (however, the Corporation shall use reasonable best efforts to deliver
such shares within three (3) Trading Days). The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4. In lieu of delivering
physical certificates representing the unlegended shares, upon request of a
Purchaser, so long as the certificates therefor do not bear a legend and the
Purchaser is not obligated to return such certificate for the placement of a
legend thereon, the Company shall cause its transfer agent to electronically
transmit the unlegended shares by crediting the account of Purchaser’s prime
broker with the Depository Trust Company through its Deposit Withdrawal At
Custodian system, provided that the Company’s Common Stock is DTC eligible and
the Company’s transfer agent participates in the Deposit Withdrawal at Custodian
system. Such delivery must be made on or before the Legend Removal Date.

 

24

 

 

(d)          In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day for each Trading Day after the Legend Removal Date
(increasing to $20 per Trading Day after the tenth Trading Day) until such
certificate is delivered without a legend. Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

(e)          In the event a Purchaser shall request delivery of unlegended
shares as described in this Section 4.1 and the Company is required to deliver
such unlegended shares, the Company may not refuse to deliver unlegended shares
based on any claim that such Purchaser or anyone associated or affiliated with
such Purchaser has not complied with Purchaser’s obligations under the
Transaction Documents, or for any other reason, unless, an injunction or
temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such unlegended shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of the greater of (i) 15% of the amount of the aggregate
purchase price of the Underlying Shares which is subject to the injunction or
temporary restraining order, or (ii) the VWAP of the Common Stock on the trading
day before the issue date of the injunction multiplied by the number of
unlegended shares to be subject to the injunction, which bond shall remain in
effect until the completion of arbitration/’litigation of the dispute and the
proceeds of which shall be payable to such Purchaser to the extent Purchaser
obtains judgment in Purchaser’s favor.

 

(f)          Buy-In. In addition to any other rights available to Purchaser, if
the Company fails to deliver to a Purchaser unlegended shares as required
pursuant to this Agreement and after the Legend Removal Date the Purchaser, or a
broker on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as unlegended shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Shares delivered to
the Company for reissuance as unlegended shares, the Company shall be required
to pay the Purchaser $1,000, plus interest, if any. The Purchaser shall provide
the Company written notice indicating the amounts payable to the Purchaser in
respect of the Buy-In.

 

25

 

 

(g)          Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell the Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 

4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3           Furnishing of Information; Public Information.

 

(a)          Until no Purchaser owns any Securities, the Company covenants to
maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act and file such reports
even if the Company is not then subject to the reporting requirements of the
Exchange Act.

 

(b)          At any time commencing on the Closing Date and ending at such time
that all of the Securities may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the aggregate Stated Value of Preferred Stock held by such Purchaser on the day
of a Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

26

 

 

 

4.4           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

4.5           Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Certificate of Designation set forth the totality of the procedures
required of the Purchasers in order to exercise the Warrants or convert the
Preferred Stock. No additional legal opinion, other information or instructions
shall be required of the Purchasers to exercise their Warrants or convert their
Preferred Stock. The Company shall honor exercises of the Warrants and
conversions of the Preferred Stock and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.6           Securities Laws Disclosure; Publicity. The Company shall file a
Current Report on Form 8-K including the Transaction Documents as exhibits
thereto within four Business Days of the date hereof. From and after the filing
of such Form 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company and each Purchaser shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market unless the name of such Purchaser is already included in the
body of the Transaction Documents, without the prior written consent of such
Purchaser, except: (a) as required by federal or state securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).

 

4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.8           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

27

 

 

 

4.9           Use of Proceeds. Except as set forth on Schedule 4.9 and as
described in the Transaction Documents, the Company shall use the net proceeds
from the sale of the Securities hereunder for working capital purposes and shall
not use such proceeds: (a) for the satisfaction of any portion of the Company’s
debt (other than payment of trade payables in the ordinary course of the
Company’s business and prior practices), (b) for the redemption of any Common
Stock or Common Stock Equivalents, (c) for the settlement of any outstanding
litigation or (d) in violation of FCPA or OFAC regulations. The proceeds of the
offering will be employed by the Company substantially for the purposes set
forth on Schedule 4.9.

 

4.10         Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance. The indemnification required by this Section 4.10 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

 

28

 

 

 

4.11         Reservation and Listing of Securities.

 

(a)          The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents, but not less than the Required Minimum. As of the
Closing, the Company shall have reserved for each Purchaser the amount of Common
Stock set forth on Schedule 4.11(a). The Company agrees that under no
circumstances will such reserved shares be unreserved or allocated to any Person
other than each such Purchaser for so long as such Purchaser owns any Common
Stock Equivalent, nor will the Company take any action which will hinder,
interfere or prevent the rights of the Purchasers set forth in the next
sentence. Each Purchaser may employ such reserved shares in connection with the
exercise, conversion, trade or exchange for any Common Stock Equivalent owned by
such Purchaser including but not limited to the Preferred Stock, any other class
of the Company’s preferred stock, convertible notes and any warrants or options
at any time issued to each such Purchaser.

 

(b)          If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall amend the Company’s certificate
or articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date.

 

(c)          The Company hereby agrees to maintain the listing or quotation of
the Common Stock on the Trading Market on which it is currently listed, and
concurrently with the Closing, the Company shall apply to list or quote all of
the Underlying Shares at least equal to the Required Minimum on such Trading
Market and promptly secure the listing of all of the Underlying Shares at least
equal to the Required Minimum on such Trading Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
Trading Market, it will then include in such application all of the Underlying
Shares at least equal to the Required Minimum, and will take such other action
as is necessary to cause all of the Underlying Shares at least equal to the
Required Minimum to be listed or quoted on such other Trading Market as promptly
as possible. The Company will then take all action necessary to continue the
listing or quotation and trading of its Common Stock on a Trading Market until
the later of (i) at least five years after the Closing Date, and (ii) for so
long as the Warrants are outstanding, and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market at least until five years after the Closing Date and for so
long as the Warrants are outstanding. In the event the aforedescribed listing is
not continuously maintained for five years after the Closing Date (a “Listing
Default”), then in addition to any other rights the Purchasers may have
hereunder or under applicable law, on the first day of a Listing Default and on
each monthly anniversary of each such Listing Default date (if the applicable
Listing Default shall not have been cured by such date) until the applicable
Listing Default is cured, the Company shall pay to each Purchaser an amount in
cash, as partial liquidated damages and not as a penalty, equal to 2% of the
aggregate Subscription Amount and purchase price of Warrant Shares held by such
Purchaser on the day of a Listing Default and on every thirtieth day (pro-rated
for periods less than thirty days) thereafter until the date such Listing
Default is cured. If the Company fails to pay any liquidated damages pursuant to
this Section in a timely manner, the Company will pay interest thereon at a rate
of 1.5% per month (pro-rated for partial months) to the Purchaser.

 

29

 

 

 

4.12         Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

4.13         Subsequent Equity Sales. From the date hereof until one (1) year
after the Closing Date hereof, the Company will not, without the consent of the
Purchasers, enter into any Equity Line of Credit or similar agreement, nor issue
nor agree to issue any common stock, floating or Variable Priced Equity Linked
Instruments nor any of the foregoing or equity with price reset rights at a
price per share or effective price per share of less than $0.10 (subject to
adjustment for stock splits, distributions, dividends, recapitalizations and the
like) (collectively, the “Variable Rate Transaction”).   For purposes hereof,
“Equity Line of Credit” shall include any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at an agreed price or price formula, and “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock either (1) at any
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual cash amount received by the Company in
consideration of the original issuance of such convertible instrument. Until
twelve (12) months after the Closing Date, the Company will not issue any Common
Stock or Common Stock Equivalents to officers, directors, employees, consultants
and service providers of the Company except in the amounts and on the terms set
forth on Schedule 4.13. Except as may be issued to the Purchasers pursuant to
this Agreement, the Company will not issue or reissue any Preferred Stock. For
so long as Preferred Stock or Warrants are outstanding, except for an Exempt
Issuance, the Company will not amend the terms of any securities or Common Stock
Equivalents or of any agreement outstanding or in effect as of the date of this
Agreement pursuant to which same were or may be acquired; nor will the Company,
until twelve (12) months after the Closing Date issue any Common Stock or Common
Stock Equivalents, if such issuance or the result of such amendment would be at
an effective price per share of Common Stock less than the higher of (i) the
Conversion Price, or Warrant Exercise Price in effect at the time of such lower
price issuance or amendment, or (ii) would be issued or made on terms more
favorable to such other holder or recipient than the Purchaser, with respect to
the terms of the offering pursuant to the Transaction Documents, or (iii) $0.01
per Share of Common Stock, subject to adjustment for stock splits, dividends and
similar events.

 

4.14         Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration is also offered on a ratable basis to
all of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

30

 

 

 

4.15         Capital Changes. Until the one year anniversary of the Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without 10 days prior written notice to the
Purchasers, unless such reverse or forward stock split is made in conjunction
with the listing of the Common Stock on a national securities exchange.

 

4.16         Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced via a press release or Form 8-K as described in Section
4.6.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to a press release or
Form 8-K as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to a press release or Form 8-K as described in Section 4.6,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced in a press release or pursuant to
the Form 8-K as described in Section 4.6 and (iii) no Purchaser shall have any
duty of confidentiality to the Company or its Subsidiaries after the filing of
the Form 8-K or disclosed in a press release as described in Section 4.6. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

4.17         Participation in Future Financing.

 

(a)          From the date hereof until the date that is the twenty-four (24)
month anniversary of the Closing Date, upon any proposed issuance by the Company
or any of its Subsidiaries of Common Stock, Common Stock Equivalents for cash
consideration, Indebtedness or a combination thereof, other than (i) a rights
offering to all holders of Common Stock (which may include extending such rights
offering to holders of Preferred Stock) or (ii) an Exempt Issuance, (a
“Subsequent Financing”), each Purchaser shall have the right to participate in
up to an amount of the Subsequent Financing equal to 100% of the Subsequent
Financing (the “Participation Maximum”) on the same terms, conditions and price
provided for in the Subsequent Financing, unless the Subsequent Financing is an
underwritten public offering, in which case the Company shall offer each
Purchaser the right to participate in such public offering when it is lawful for
the Company to do so, but no Purchaser shall be entitled to purchase any
particular amount of such public offering.

 

31

 

 

(b)          At least seven (7) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser. The requesting Purchaser shall be deemed to have acknowledged
that the Subsequent Financing Notice may contain material non-public
information. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.

 

(c)          Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Purchaser as of such fifth
(5th) Trading Day, such Purchaser shall be deemed to have notified the Company
that it does not elect to participate.

 

(d)          If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading
Day after all of the Purchasers have received the Pre-Notice, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may affect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.

 

(e)          If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day
after all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of shares of Preferred Stock and Warrants purchased
hereunder by a Purchaser participating under this Section 4.17 and (y) the sum
of the aggregate Subscription Amounts of Securities purchased hereunder by all
Purchasers participating under this Section 4.17.

 

(f)          The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.17, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.

 

(g)          The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Purchaser.

 

32

 

 

(h)          Notwithstanding anything to the contrary in this Section 4.17 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice. If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 

4.18         Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.19         DTC Program. At all times that Warrants are outstanding, the
Company will employ as the transfer agent for the Common Stock and Warrant
Shares a participant in the Depository Trust Company Automated Securities
Transfer Program and use its best efforts to cause the Common Stock to be
transferable pursuant to such program.

 

4.20         Maintenance of Property and Insurance. The Company shall keep all
of its property, which is necessary or useful to the conduct of its business, in
good working order and condition, ordinary wear and tear excepted. The Company
will maintain the insurance described in Section 3.1(p).

 

4.21         Indebtedness. For so long as any Preferred Stock is outstanding,
the Company will not incur any Indebtedness without the consent of the Holders.

 

4.22         Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

33

 

 

4.23         Most Favored Nation Provision. From the date hereof and for so long
as a Purchaser holds any Preferred Stock, in the event that the Company issues
or sells any Common Stock or Common Stock Equivalents, if a Purchaser then
holding outstanding Securities reasonably believes that any of the terms and
conditions appurtenant to such issuance or sale are more favorable to such
investors than are the terms and conditions granted to the Purchasers hereunder,
upon notice to the Company by such Purchaser within five Trading Days after
disclosure of such issuance or sale, the Company shall amend the terms of this
transaction as to such Purchaser only so as to give such Purchaser the benefit
of such more favorable terms or conditions. This Section 4.23 shall not apply
with respect to an Exempt Issuance. The Company shall provide each Purchaser
with notice of any such issuance or sale in the manner for disclosure.

 

4.24         Purchaser’s Exercise Limitations. The Company shall not effect any
exercise of the option granted to each Purchaser in Sections 4.17 and 4.23 of
this Agreement, and a Purchaser shall not have the right to exercise any portion
of such option, pursuant to Sections 4.17 and 4.23 or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Exercise Notice, the Purchaser (together with the Purchaser’s
Affiliates, and any other Persons acting as a group together with the Purchaser
or any of the Purchaser’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Purchaser and its Affiliates shall include the number of shares of Common
Stock issuable upon exercise of the option with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of the option beneficially owned by the Purchaser or any of its
Affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Preferred Stock or other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Purchaser or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 4.24,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Purchaser that the Company is not representing to the
Purchaser that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Purchaser is solely responsible for any schedules required
to be filed in accordance therewith. To the extent that the limitation contained
in this Section 4.24 applies, the determination of whether the option is
exercisable (in relation to other securities owned by the Purchaser together
with any Affiliates) and of which portion of the option is exercisable shall be
in the sole discretion of the Purchaser, and the submission of an Exercise
Notice shall be deemed to be the Purchaser’s determination of whether the option
is exercisable (in relation to other securities owned by the Purchaser together
with any Affiliates) and of which portion of the option is exercisable, in each
case subject to the Beneficial Ownership Limitation. To ensure compliance with
this restriction, a Purchaser will be deemed to represent to the Company when it
delivers an Exercise Notice that such Exercise Notice has not violated the
restrictions set forth in this paragraph, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 4.24, in
determining the number of outstanding shares of Common Stock, a Purchaser may
rely on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Purchaser, the Company shall within two Trading Days confirm orally
and in writing to the Purchaser the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Warrants, by the Purchaser or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%,
unless a Purchaser elects on its signature page hereto a different amount for
its own Beneficial Ownership Limitation (which shall also apply to and supercede
the corresponding Beneficial Ownership Limitation as same relates to the
Warrants issued to such electing Purchaser) of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of the option. The Purchaser may
decrease the Beneficial Ownership Limitation at any time and the Purchaser, upon
not less than 61 days’ prior notice to the Company, may increase the Beneficial
Ownership Limitation provisions of this Section 4.24, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of the option held by the
Purchaser and the provisions of this Section 4.24 shall continue to apply. Any
such increase will not be effective until the 61st day after such notice is
delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4.24 to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of the option right. In the event
the limitations in this Section 4.24 would prevent the exercise of a Purchaser’s
rights under Sections 4.17 or 4.23, then such Purchaser may exercise all such
rights and comply with all obligations applicable thereto except that the
delivery of Common Stock will be deferred until such time as such Purchaser
provides notice to the Company that such Purchaser may receive or beneficially
own such Common Stock which exceeds the Beneficial Ownership Limitation without
exceeding the then applicable Beneficial Ownership Limitation.

 

34

 

 

4.25         Piggy-Back Registrations. If at any time after the Closing Date
there is not an effective registration statement covering all of the Conversion
Shares, Warrant Shares and conversion shares underlying the Series H Preferred
Stock (“Series H Conversion Shares”) and the Company determines to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, but excluding Forms S-4 or S-8 and similar forms which do not
permit such registration, then the Company shall send to each holder of any of
the issued Securities written notice of such determination and, if within
fifteen calendar days after receipt of such notice, any such holder shall so
request in writing, the Company shall include in such registration statement all
or any part of the Conversion Shares, Warrant Shares and Series H Conversion
Shares, such holder requests to be registered and which inclusion of such
Conversion Shares, Warrant Shares and Series H Conversion Shares will be subject
to customary underwriter cutbacks applicable to all holders of registration
rights and minimum cutbacks in accordance with guidance provided by the
Securities and Exchange Commission (including, but not limited to, Rule 415).
The obligations of the Company under this Section may be waived by any holder of
any of the Securities entitled to registration rights under this Section 4.25.
The holders whose Conversion Shares and Warrant Shares are included or required
to be included in such registration statement are granted the same rights,
benefits, liquidated or other damages and indemnification granted to other
holders of securities included in such registration statement. In no event shall
the liability of any holder of Securities or permitted successor in connection
with any Conversion Shares, Warrant Shares and Series H Conversion Shares
included in any such registration statement be greater in amount than the dollar
amount of the net proceeds actually received by such Purchaser upon the sale of
the Conversion Shares, Warrant Shares and Series H Conversion Shares sold
pursuant to such registration or such lesser amount in proportion to all other
holders of Securities included in such registration statement. All expenses
incurred by the Company in complying with Section 4.25, including, without
limitation, all registration and filing fees, printing expenses (if required),
fees and disbursements of counsel and independent public accountants for the
Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
FINRA, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called "Selling Expenses."
The Company will pay all Registration Expenses in connection with the
registration statement under Section 4.25. Selling Expenses in connection with
each registration statement under Section 4.25 shall be borne by the holder and
will be apportioned among such holders in proportion to the number of Shares
included therein for a holder relative to all the securities included therein
for all selling holders, or as all holders may agree. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Conversion Shares, Warrant Shares
and Series H Conversion Shares of a particular Purchaser that such Purchaser
shall furnish to the Company in writing such information and representation
letters, including a completed form of the Investor Questionnaire, with respect
to itself and the proposed distribution by it as the Company may reasonably
request to assure compliance with federal and applicable state securities laws.

 

35

 

 

4.26         Other Agreements of Parties. Each Holder of Series B Preferred
Stock or Series C Preferred Stock who purchases Preferred Stock and Warrants for
a cash purchase price of not less than $250,000 shall be entitled to exchange
shares of Series B Preferred Stock or Series C Preferred Stock previously issued
by the Company for shares of Series H Preferred Stock. The Series H Preferred
Stock will have rights and preferences identical to the Series G Preferred Stock
except as described in the Certificate of Designation of the Series H Preferred
Stock in the form of Exhibit B attached hereto.

 

ARTICLE V.

MISCELLANEOUS

 

5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before July 15, 2015; provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).

 

5.2           Fees and Expenses. At the Closing, the Company has agreed to pay
G&M for the legal fees in connection with the Closing for representation of
some, but not all, of the Purchasers in the amount of $35,000. Except as
expressly set forth in the Transaction Documents and on Schedule 3.1(s), each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by a
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

 

5.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Intellect
Neurosciences, Inc., 550 Sylvan Avenue, Suite 101, Englewood Cliffs, NJ 07632,
Attn: Elliot Maza, CEO, facsimile: (212) 448-9600, with a copy to: Sichenzia,
Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006, Attn:
Harvey Kesner, Esq., facsimile: (212) 930-9725, and (ii) if to the Purchasers,
to: the addresses and fax numbers indicated on the signature pages hereto, with
an additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, facsimile:
(212) 697-3575.

 

36

 

 

 

5.5           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least 75% of
the component of the affected Securities then outstanding or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.6           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).
Following the Closing, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

 

5.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.

 

5.9           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.10, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

37

 

 

 

5.10         Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

5.11         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Preferred Stock
or exercise of a Warrant, the applicable Purchaser shall be required to return
any shares of Common Stock subject to any such rescinded conversion or exercise
notice concurrently with the return to such Purchaser of the aggregate exercise
price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).

 

5.14         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

38

 

 

 

5.15         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17         Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

5.18         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through G&M.
The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

39

 

 

 

5.19         Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.20         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.21         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock or Preferred Stock or Warrants in any Transaction
Document shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.

 

5.22         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.23         Equitable Adjustment. Trading volume amounts, price/volume amounts
and similar figures in the Transaction Documents shall be equitably adjusted
(but without duplication) to offset the effect of reverse or forward stock
splits, similar events and as otherwise described in this Agreement.

 

(Signature Pages Follow)

 

40

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Intellect Neurosciences, Inc.   Address for Notice:           550 Sylvan Avenue,
Suite 101     Englewood Cliffs, NJ 07632     Fax: (212) 448-9600       By: /s/
Elliot Maza       Name: Elliot Maza       Title: Chief Executive Officer        
  With a copy to (which shall not constitute notice):           Sichenzia Ross
Friedman Ference LLP     61 Broadway, 32nd Floor     New York, NY 10006    
Attn: Harvey Kesner, Esq.     Fax: (212) 930-9725    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

41

 

 

[PURCHASER SIGNATURE PAGE TO Intellect Neurosciences, Inc.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Subscription Amount: US$                                    

 

Preferred Stock:
                                                                  Warrants:
                                    

 

Cash Value of Exchanged Series D Preferred Stock or Series C Preferred Stock
(including accrued dividends): US$___________

 

Preferred Stock:                                     

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

[SIGNATURE PAGES CONTINUE]

 

42

 

 

DISCLOSURE SCHEDULES

 

The following disclosure schedules (the “Disclosure Schedules”) are being
delivered by Intellect Neurosciences, Inc. (the “Company”) in connection with
the Securities Purchase Agreement by and among the Company and the Purchasers
identified thereto, dated June ___, 2015 (with all of the exhibits and schedules
appended thereto, the “Agreement”). Unless the context otherwise requires, all
capitalized terms used in these Disclosure Schedules shall have the respective
meanings assigned to them in the Agreement. Reference is made to the current and
periodic reports filed by the Company with the Securities and Exchange
Commission that are publicly available on www.sec.gov.

 

43

 

 

Schedule 3.1(a) – List of Subsidiaries

 

Intellect USA, Inc. (a Delaware corporation)

 

Schedule 3.1(g) – Capitalization

 

Capitalization as of June 24, 2015:

 



  

Outstanding

Shares

  

Stated Value (+

accrued dividends)

  

Conversion/Ex

Price

   Underlying Shares   Fully Diluted Shares  Pre Transaction Cap Table       
                                         Common   3,431,514                 
 3,431,514  Series B      $1,636,554   $375    4,364    4,364  Series C      
$24,465,666   $1.25    19,572,532    19,572,532  Series D       $3,745,031  
$1.25    2,996,025    2,996,025  Series E       $24,526,570   $2.50  
 9,810,628    9,810,628  Series F       $1,290,667   $0.25    5,162,667  
 5,162,667  Notes       $4,747,870    Various    14,946,576    14,946,576 
Warrants   12,372,000         Various         12,372,000          $60,412,357  
           68,296,306 



 

Schedule 3.1(i) – Material Changes; Undisclosed Events, Liabilities or
Developments

 

None.

 

Schedule 3.1(j) – Litigation

 

None.

 

Schedule 3.1(o) – Trademarks

 

None.

 

Schedule 3.1(q) – Transactions with Affiliates and Employees

 

None.

 

Schedule 3.1(u) – Registration Rights

 

None.

 

Schedule 3.1(cc) – Accounting Firm

 

Paritz & Company, P.A.

 

Schedule 3.1 (mm) – FDA

 

None.

 

44

 

 

Schedule 4.9 – Use of Proceeds

 

Use of proceeds is to pay up front payments and fund monthly budget going
forward, as shown in the table below:

 

Vendor  Description  Amount  Liabilities         Sichenzia Ross  FINRA, DTC,
Registration statement fees  $53,500  Sichenzia Ross  Deal fee  $25,000  Grushko
& Mittman  Deal fee  $35,000  Fish & Richardson  Oustanding patent fees prior
years  $25,000  Davidson Davidson & Kappel  Oustanding patent fees prior years 
$25,000  NYU and SAMSF  Outstanding license fees for OX1, the drug licensed to
Shire  $20,000  Mass General Research Center  Balance due on ongoing harvard
study for Tau program (50%)  $62,500     Total Up front payments  $246,000    
       Monthly budget for next six months         G&A Consulting Fees  Daniel 
$10,000  Executive Comp  Elliot  $27,000  Employee Benefits  Health insurance 
$2,000  G&A Travel & Entertainment  Air, etc (reflects increased IR activity) 
$5,000  Professional fees  Patent firms; Sichenzia; Paritz CPAs  $20,000  Corp
& Sh Expense  SEC filings; stock transfer agent; misc taxes;  $3,500  Board
Fees  Isaac Onn  $3,500  IR & Website Fees  Equisolve; Zazoff; press release
distribution  $17,500  Office Expense  Rent; supplies, misc  $5,000 
Miscellaneous  Unexpected expenses  $3,500  R&D Preclinical Studies  Tau
program      License Fees  NYU and SAMSF - license fees for OX1, the drug
licensed to Shire            $97,000 

 

Expectation is to obtain a positive decision from Shire within 6 months to
proceed into the next phase of clinical development with SHP622, which will
enable ILNS to finance itself in the public markets. Plan B is to invest in
subsequent Tau animal study to enhance chances of licensing Tau antibody



 

Schedule 4.11(a) - Reservation and Listing of Securities.

 

The Company will reserve for each Purchaser the amount of Common Stock set forth
on the Table below under the heading “Underlying Shares.”

 



   Alpha Capital   Michael Jesselson Trusts   Barry Honig     Liquidation
Value   Underlying Shares   Liquidation Value   Underlying Shares   Liquidation
Value   Underlying Shares  Series B                               Series C 
$2,947,457    2,357,966   $2,955,350    2,364,280   $1,711,343    1,369,074 
Series D                               Series E  $601,000    240,400  
$2,404,000    961,600   $601,000    240,400  Series F  $430,222    4,302,222  
$430,222    4,302,222   $430,222    4,302,222  Series G  $2,539,196  
 12,695,978   $1,538,822    7,694,111   $1,900,000    9,500,000  Series H 
$2,233,608    581,669                      Notes  $555,902    6,948,779  
$732,197    5,229,980   $18,190    14,552  Warrants        8,890,000       
 8,500,000         8,230,000     $9,307,385    36,017,014   $8,060,592  
 29,052,193   $4,660,755    23,656,248 



 

Schedule 4.13 – Subsequent Equity Sales

 

None.

 

45

 

 

LIST OF EXHIBITS

 

EXHIBIT A – CERTIFICATE OF DESIGNATION OF SERIES G PREFERRED STOCK

 

EXHIBIT B – CERTIFICATE OF DESIGNATION OF SERIES H PREFERRED STOCK

 

EXHIBIT C – FORM OF WARRANT

 

EXHIBIT D – FORM OF LEGAL OPINION

 

EXHIBIT E –ESCROW AGREEMENT

 

EXHIBIT F – INVESTOR QUESTIONNAIRE

 

EXHIBIT G – AMENDMENT TO SERIES F PREFERRED STOCK

 

EXHIBIT H – CONSENT RE: SERIES F PREFERRED STOCK

 

46

 

 

EXHIBIT F

 

ACCREDITED INVESTOR QUESTIONNAIRE

IN CONNECTION WITH INVESTMENT IN PREFERRED STOCK AND WARRANTS

OF INTELLECT NEUROSCIENCES, INC,

A DELAWARE CORPORATION

PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED JUNE ___, 2015

 

TO : Intellect Neurosciences, Inc.   550 Sylvan Avenue, Suite 101   Englewood
Cliffs, NJ 07632   Fax: (212) 448-9600

 

INSTRUCTIONS

 

PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.

 

Your answers will be kept strictly confidential at all times. However, Intellect
Neurosciences, Inc. (the “Company”) may present this Questionnaire to such
parties as it deems appropriate in order to assure itself that the offer and
sale of securities of the Company will not result in a violation of the
registration provisions of the Securities Act of 1933, as amended, or a
violation of the securities laws of any state.

 

1.          Please provide the following information:

 

Name:
___________________________________________________________________________________

 

Name of additional
purchaser:_________________________________________________________________

(Please complete information in Question 5)

 

Date of birth, or if other than an individual, year of organization or
incorporation:

 

__________________________________________________________________________________________

 

__________________________________________________________________________________________

 

2.          Residence address, or if other than an individual, principal office
address:

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

Telephone number:
__________________________________________________________________________

 

Social Security Number:
_______________________________________________________________________

 

Taxpayer Identification Number:
________________________________________________________________

 

47

 

 

3. Business address:
_______________________________________________________________________________

 

_______________________________________________________________________________________________

 

_______________________________________________________________________________________________

 

Business telephone number:
_________________________________________________________________________

 

4. Send mail to:              Residence ____________             Business
____________

 

5.          With respect to tenants in common, joint tenants and tenants by the
entirety, complete only if information differs from that above:

 

Residence address:
______________________________________________________________________________________

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

 

Telephone number:
_______________________________________________________________________________

 

Social Security Number:
___________________________________________________________________________

 

Taxpayer Identification Number:
_____________________________________________________________________

 

Business address:
_______________________________________________________________________________

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

 

Business telephone number:
________________________________________________________________________

 

Send Mail to:             Residence ____________             Business
____________

 

6.          Please describe your present or most recent business or occupation
and indicate such information as the nature of your employment, how long you
have been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

 

48

 

 

7.          Please state whether you (i) are associated with or affiliated with
a member of the Financial Industry Regulatory Association, Inc. (“FINRA”), (ii)
are an owner of stock or other securities of FINRA member (other than stock or
other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:

 

  _______   _______   Yes   No

 

If you answered yes to any of (i) – (iii) above, please indicate the applicable
answer and briefly describe the facts below:

 

_______________________________________________________________________________________________

 

_______________________________________________________________________________________________

 

_______________________________________________________________________________________________

 

8A.           Applicable to Individuals ONLY. Please answer the following
questions concerning your financial condition as an “accredited investor”
(within the meaning of Rule 501 of Regulation D). If the purchaser is more than
one individual, each individual must initial an answer where the question
indicates a “yes” or “no” response and must answer any other question fully,
indicating to which individual such answer applies. If the purchaser is
purchasing jointly with his or her spouse, one answer may be indicated for the
couple as a whole:

 

8.1           Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?

 

  _______   _______   Yes   No

 

8.2           Did you have an individual income** in excess of $200,000 or joint
income together with your spouse in excess of $300,000 in each of the two most
recent years and do you reasonably expect to reach the same income level in the
current year?

 

  _______   _______   Yes   No

 

8.3           Are you an executive officer of the Company?

 

  _______   _______   Yes   No

 

* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.

 

** For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

49

 

 

8.B Applicable to Corporations, Partnerships, Trusts, Limited Liability
Companies and other Entities ONLY:

 

The purchaser is an accredited investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):

 

___(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

 

___(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

___(iii) an insurance company as defined in Section 2(13) of the Act;

 

___(iv) an investment company registered under the Investment Company Act of
1940, as amended (the “Investment Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Act;

 

___(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

___(vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, where such plan has total assets
in excess of $5,000,000;

 

___(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self-directed plan the
investment decisions of which are made solely by persons that are accredited
investors;

 

___(viii) a private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended;

 

___(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

___(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

 

50

 

 

___(xi) an entity in which all of the equity investors are persons or entities
described above (“accredited investors”). ALL EQUITY OWNERS MUST COMPLETE
“EXHIBIT A” ATTACHED HERETO.

 

9.A Do you have sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks associated with
investing in the Company?

 

  _______   _______   Yes   No

 

ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS “NO.”

 

9.B If the answer to Question 9A was “NO,” do you have a financial or investment
adviser (a) that is acting in the capacity as a purchaser representative and (b)
who has sufficient knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks associated with investing in
the Company?

 

  _______   _______   Yes   No

 

If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).

 

________________________________________________________________________________________________

 

________________________________________________________________________________________________

 

10.         You have the right, will be afforded an opportunity, and are
encouraged to investigate the Company and review relevant factors and documents
pertaining to the officers of the Company, and the Company and its business and
to ask questions of a qualified representative of the Company regarding this
investment and the properties, operations, and methods of doing business of the
Company.

 

Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?

 

  _______   _______   Yes   No

 

If so, briefly describe:
______________________________________________________________________________

 

________________________________________________________________________________________________

 

If so, have you completed your investigation and/or received satisfactory
answers to your questions?

 

  _______   _______   Yes   No

 

51

 

 

11.         Do you understand the nature of an investment in the Company and the
risks associated with such an investment?

 

  _______   _______   Yes   No

 

12.         Do you understand that there is no guarantee of any financial return
on this investment and that you will be exposed to the risk of losing your
entire investment?

 

  _______   _______   Yes   No

 

13.         Do you understand that this investment is not liquid?

 

  _______   _______   Yes   No

 

14.         Do you have adequate means of providing for your current needs and
personal contingencies in view of the fact that this is not a liquid investment?

 

  _______   _______   Yes   No

 

15.         Are you aware of the Company’s business affairs and financial
condition, and have you acquired all such information about the Company as you
deem necessary and appropriate to enable you to reach an informed and
knowledgeable decision to acquire the Interests?

 

  _______   _______   Yes   No

 

16.         Do you have a “pre-existing relationship” with the Company or any of
the officers of the Company?

 

  _______   _______   Yes   No

 

(For purposes hereof, “pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)

 

If so, please name the individual or other person with whom you have a
pre-existing relationship and describe the relationship:

 

________________________________________________________________________________________________

 

________________________________________________________________________________________________

 

52

 

 

17.         Exceptions to the representations and warranties made in Section 3.2
of the Securities Purchase Agreement (if no exceptions, write “none” – if left
blank, the response will be deemed to be “none”):
___________________________________________________

 

_________________________________________________________________________________________

 

Dated: _______________, 2015

 

If purchaser is one or more individuals (all individuals must sign):

 

________________________________________________________________________________________________
(Type or print name of prospective purchaser)

 

________________________________________________________________________________________________
Signature of prospective purchaser

 

________________________________________________________________________________________________
Social Security Number

 

________________________________________________________________________________________________
(Type or print name of additional purchaser)

 

________________________________________________________________________________________________
Signature of spouse, joint tenant, tenant in common or other signature, if
required

 

________________________________________________________________________________________________
Social Security Number

 

53

 

Annex A

 

Definition of Accredited Investor

 

The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are accredited investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:

 

1.          A natural person whose net worth, or joint net worth with spouse, at
the time of purchase exceeds $1 million (excluding home); or

 

2.          A natural person whose individual gross income exceeded $200,000 or
whose joint income with that person’s spouse exceeded $300,000 in each of the
last two years, and who reasonably expects to exceed such income level in the
current year; or

 

3.          A trust with total assets in excess of $5 million, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person described in Regulation D; or

 

4.          A director or executive officer of the Company; or

 

5.          The investor is an entity, all of the owners of which are accredited
investors; or

 

6.          (a) bank as defined in Section 3(a)(2) of the Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act, (b) any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance Company as defined in Section
2(13) of the Act, (d) an investment Company registered under the Investment
Company Act of 1940 or a business development Company as defined in Section
2(a)(48) of such Act, (e) a Small Business Investment Company licensed by the
United States Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958, (f) an employee benefit plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, if such plan has total
assets in excess of $5 million, (g) an employee benefit plan within the meaning
of Title I of the Employee Retirement Income Securities Act of 1974, and the
employee benefit plan has assets in excess of $5 million, or the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
that is either a bank, savings and loan institution, insurance Company, or
registered investment advisor, or, if a self-directed plan, with an investment
decisions made solely by persons that are accredited investors, (h) a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940, or (i) an organization described in Section 501(c)(3) of
the Internal Revenue code, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with assets in excess of $5 million.

 

54

 

 

EXHIBIT “A” TO ACCREDITED INVESTOR QUESTIONNAIRE

 

ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.

 

I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a
                                               [TYPE OF ENTITY] formed pursuant
to the laws of the State of                                     . I also certify
that EACH SUCH OWNER HAS INITIALED THE SPACE OPPOSITE HIS OR HER NAME and that
each such owner understands that by initialing that space he or she is
representing that he or she is an accredited individual investor satisfying the
test for accredited individual investors indicated under “Type of Accredited
Investor.”

 

      signature of authorized corporate officer, general partner or trustee

 

  Name of Equity Owner   Type of Accredited Investor1         1.              
2.               3.               4.               5.               6.          
    7.               8.               9.               10.      

 

 



1Indicate which Subparagraph of 8.1 - 8.3 the equity owner satisfies.

 

55

